ACCEPTED
                                                                                         14-14-00874-CR
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    2/26/2015 3:12:36 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                  IN THE COURT OF APPEALS FOR THE
                   FOURTEENTH DISTRICT OF TEXAS
                          NO. 14-14-00874-CR                             FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                  2/26/2015 3:12:36 PM
CHARLES ROBERTS                                                   CHRISTOPHER A. PRINE
Appellant,                                                                 Clerk
                                                     On Appeal From the 177th
                                                     District Court of
                                                     Harris County, Texas
V.                                                   Trial Cause No. 1381559

THE STATE OF TEXAS
Appellee


      FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGES OF SAID COURT:

      ANGELA CAMERON, attorney of record for Appellant in the above cause,

would respectfully request the Court to grant her motion to extend time for file brief.

In support of said motion, counsel would show unto the Court the following:

                                          I.

      This appeal lies from Appellant's conviction in The State of Texas v. Charles

Roberts Cause Number 1381559 in the 177th District Court of Harris County. Roberts

was found guilty of murder and sentenced to 50 years in the Texas Department of

Corrections and $1,125 for restitution. Notice of Appeal was timely filed. The brief

is due on February 26, 2015. No prior extensions have been granted.
                                            II.

        Counsel will not be able to file the brief for the following reasons:

           1. Counsel filed a brief on February 3, 2015 in Israel Alcaraz v. State of Texas,
              Cause Number 01-14-00676-CR.

                                                  VI.

        An extension of time is necessary so that the brief can be timely filed. This

motion is not made for the purpose of delay.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Brief in the above cause and extend the time for filing the brief for at least thirty (30)

days.

                                          Respectfully submitted,

                                          Alexander Bunin
                                          Chief Public Defender

                                          /s/ Angela Cameron
                                          Angela Cameron
                                          State Bar No. 00788672
                                          Harris County Public Defender’s Office
                                          Assistant Public Defender
                                          1201 Franklin 13th Floor
                                          Houston, Texas 77002
                                          Tel: 713-368-0016
                                          angela.cameron@pdo.hctx.net
                          CERTIFICATE OF SERVICE

I certify that on the 26th day of February 2015 a copy of the foregoing instrument has
been electronically served upon the State of Texas.

                                              /s/ Angela Cameron
                                              ANGELA CAMERON